 Case 5:19-cv-00153-RGK-SHK Document 65 Filed 01/08/20 Page 1 of 1 Page ID #:799

                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA


                                            CIVIL MINUTES - GENERAL
 Case No.          5:19-cv-00153-RGK-SHK                                           Date      January 8, 2020
 Title             JARRELL RAYVON ALLEN v. COUNTY OF RIVERSIDE, et al.




 Present: The                    R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
 Honorable
           Sharon L. Williams                               Not Reported                             N/A
                 Deputy Clerk                         Court Reporter / Recorder                    Tape No.

                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                          Not Present                                            Not Present


 Proceedings:                 (IN CHAMBERS) NOTICE TO ALL PARTIES AND ORDER

       The Court has reviewed the Notice of Settlement [63], filed on January 7, 2020. To
permit the parties time for approval of the settlement, the Court orders the following:

         (1)        Defendants’ Motion for Summary Judgment [49], calendared for hearing on
                    January 13, 2020 at 9:00 a.m. will be taken under submission and off of the
                    motion calendar. No appearances by counsel are necessary. The Court will
                    hold the order on the motion until March 30, 2020;

         (2)        The Pretrial Conference is continued to April 6, 2020 at 9:00 a.m.; and

         (3)        The Jury Trial is continued to April 21, 2020 at 9:00 a.m.

         IT IS SO ORDERED.
                                                                                                     :
                                                                Initials of Preparer   slw




CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                    Page 1 of 1
